DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a lighting device having, inter alia, “…a plurality of control devices configured to adjust light quantities of the light emitting devices of each of the lighting modules so that, when light is irradiated on a first target surface separated by a prescribed distance from the lighting modules, a sum of light quantities per unit area of a part for which light from the lighting modules overlaps in the first target surface is within ±20% or ±40% with respect to a light quantity per unit area of a part for which light does not overlap in the first target surface” (claims 1 and 8). The remaining claims 2-7 and 9-19 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1 through 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Pahlke et al., Patent No. 8,556,471; Kang et al., Patent No. 10,295,149; Spero, Pub. No. 2012/0206050; Marson, Pub. No. 2011/0149565.
None of the above documents discloses “…a sum of light quantities per unit area of a part for which light from the lighting modules overlaps in the first target surface is within  ±20% or 
                                               Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.